Citation Nr: 0821019	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  08-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than September 27, 
2005, for the award of an increased disability rating of 50 
percent for anxiety reaction, to include on the basis of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel





INTRODUCTION

The veteran had active military service from June 1942 to 
July 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that decision, the RO granted a 50 percent 
rating for the veteran's service-connected anxiety reaction, 
effective September 27, 2005.  The veteran has appealed the 
effective date assigned.  


FINDINGS OF FACT

1.  In a March 21, 1960 rating decision, the RO proposed to 
reduce the veteran's disability rating from 30 percent to 10 
percent for service-connected anxiety reaction, effective May 
21, 1960.  The veteran was notified of the decision later 
that same month, invited to submit evidence to show the 
reduction was not warranted, informed of his right to appeal, 
and that otherwise the decision would become final; the 
veteran failed to respond or file an appeal.  

2.  In a March 23, 1962 rating decision, the RO proposed to 
reduce the veteran's disability rating from 10 percent to 0 
percent for service-connected anxiety reaction, effective May 
23, 1962.  The veteran was notified of the decision later 
that same month, invited to submit evidence to show the 
reduction was not warranted, informed of his right to appeal, 
and that otherwise the decision would become final; the 
veteran failed to respond or file an appeal.  

3.  On September 27, 2005 the RO received a statement in 
support of claim (VA Form 21-4138), in which the veteran was 
noted to seek a higher rating for his service-connected 
anxiety reaction.  

4.  In a December 2005 rating decision, the RO granted a 50 
percent disability rating for service-connected anxiety 
reaction effective September 27, 2005.  

5.  The veteran's allegations of error in the March 21, 1960 
and March 23, 1962 rating decisions amount to allegations of 
failure to follow regulations to include how the RO evaluated 
or weighed the medical evidence.  

6.  Prior to September 27, 2005, there was no information or 
evidence that could be construed as a claim, formal or 
informal, pursuant to which an increased rating for service-
connected anxiety reaction could have been granted.  

7.  Following the March 23, 1962 final decision, entitlement 
to a 50 percent rating for anxiety reaction was demonstrated 
no earlier than September 27, 2005.  


CONCLUSIONS OF LAW

1.  The RO's March 21, 1960 and March 23, 1962 rating 
decisions are final.  38 U.S.C. §4005 (1958); 38 C.F.R. §19.2 
(1956 and 1962 Supp.).  

2.  The criteria for an effective date earlier than September 
27, 2005, the award of an increased disability rating of 50 
percent for service-connected anxiety reaction, to include on 
the basis of CUE, are not met.  38 U.S.C.A. §5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§3.105(a), 3.151, 3.155, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Initially, the Board notes that given the parameters of the 
law surrounding a CUE claim, the duties to notify and assist 
imposed by the VCAA are not applicable where CUE is claimed 
in a previous RO decision.  See Parker v. Principi, 15 Vet. 
App. 407 (2002).  

Otherwise, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claim on appeal has been accomplished.  Through a 
June 2006 notice letter, the veteran was notified of the 
legal criteria governing his claim and the evidence needed to 
substantiate his claim.  The veteran has been afforded an 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the June 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the veteran was notified 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
medical providers from whom he wanted the VA to obtain and 
consider evidence.  Additionally, the veteran was requested 
to submit evidence in support of his claim and he was also 
provided notice as to how the RO assigns effective dates.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Therefore, the Board finds that, the "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to VA notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Furthermore, the Board points out 
that there is no indication whatsoever that any additional 
action is needed to comply with the duty to assist in 
connection with the claim on appeal decided herein.  
Identified medical evidence has been associated with the 
claims file and the veteran and his representative have 
submitted argument in support of the veteran's claim.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The veteran seeks an earlier effective date for the award of 
a 50 percent rating for his service-connected anxiety 
reaction, to include on the basis of error in the RO's March 
21, 1960 and March 23, 1962 rating decisions.  

Under applicable criteria, VA law provides that the effective 
date of an evaluation and award of compensation for an 
increased rating claim is the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred, if application is received within one 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan v. Gober, 10 
Vet. App. 511 (1997).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).  

By way of history, on September 29, 1945, an original award 
of service connection was authorized for "psychoneurosis 
anxiety, competent" with an assigned initial disability 
rating of 50 percent, effective from July 1945.  Following a 
VA examination in October 1947, a rating decision the 
following month reduced the veteran's disability rating from 
50 percent to 30 percent, effective from January 1948.  At 
that time, the VA examiner diagnosed the veteran with anxiety 
neurosis of moderate severity.  He additionally noted, 
"Though [the veteran] may slowly improve over a period of 
time, it is unlikely there will be any dramatic change for 
the better."  The veteran was again examined in July 1949 
and October 1952.  On the basis of those examinations, the RO 
found no material change had occurred in the veteran's 
service-connected psychiatric disability and the veteran's 
disability rating of 30 percent was continued.  In 
particular, in the report of the October 1952 VA examination, 
the examiner noted the veteran's reported difficulty with 
concentration and being restless.  Otherwise, the veteran 
denied any unusual neurotic symptomatology.  He reported that 
he slept well, had a good appetite, and did not consider 
himself nervous.  Additionally, the veteran was noted as 
being married and getting along well with his wife.  The 
veteran reportedly did not evidence psychotic ideations, 
stream of thought was normal, and emotional reactions 
revealed not the slightest trace of anxiety.  The report 
concluded with a diagnosis of personality pattern 
disturbance, inadequate personality.

The veteran again underwent VA examination in June 1954.  In 
particular, the report of examination notes the veteran's 
report of being a little nervous at times and lacking 
confidence.  The veteran also reported that at times he was 
under tension, restless and frequently irritable.  He 
indicated that he was nervous about the future, perspired a 
lot, had occasional headaches, was depressed at times, and at 
times had difficulty in concentration.  Otherwise, he slept 
well at night without nightmares.  Mental status evaluation 
revealed essentially normal findings.  He was found to be 
neat in appearance, friendly, quiet and cooperative.  He was 
able to think clearly and his speech was spontaneous, 
relevant and coherent.  His memory, orientation and judgment 
were all good, and he had insight into his condition.  Based 
on the examination findings, the veteran's disability rating 
of 30 percent was continued by a December 1954 rating 
decision.

The veteran was reexamined for VA purposes in February 1960.  
The report of examination notes, in particular, that the 
veteran was married with three children and got along fine 
with his family, that he had been working as an accountant 
for two years, that he had not received any psychiatric 
treatment in the past year, and that he had lost no time from 
work due to his psychiatric disability.  The veteran also 
reported that he slept and ate well, that he got along well 
with people and enjoyed being with them.  On mental status 
evaluation, the veteran's affect was normal, he denied any 
dreams or fear-like feelings and findings otherwise were 
apparently normal.  The examiner reported that the veteran 
was making a good adjustment.  The diagnosis was anxiety 
reaction.  

In a March 21, 1960 rating decision, the RO proposed to 
reduce the veteran's disability rating from 30 percent to 10 
percent for service-connected anxiety reaction, effective May 
21, 1960.  The veteran was notified of the decision later 
that same month, invited to submit evidence to show the 
reduction was not warranted, informed of his right to appeal, 
and that otherwise the decision would become final; the 
veteran failed to respond or file an appeal.  

The veteran was reexamined for VA purposes in February 1962.  
The report of examination notes, in particular, that since 
the veteran's last examination in 1960 he had not undergone 
any psychiatric treatment.  In particular, the veteran 
reported that crowds and noise did not upset him, that he was 
not nervous at the time of examination, and that he had no 
complaints to report with respect to nervousness.  Otherwise, 
the findings in the report of February 1962 VA examination 
are consistent with those noted in the report of February 
1960 VA examination, with mental status evaluation again 
appearing within normal limits.  The examiner's diagnosis was 
anxiety reaction in remission.   

In a March 23, 1962 rating decision, the RO proposed to 
reduce the veteran's disability rating from 10 percent to 0 
percent for service-connected anxiety reaction, effective May 
23, 1962.  The veteran was notified of the decision later 
that same month, invited to submit evidence to show the 
reduction was not warranted, informed of his right to appeal, 
and that otherwise the decision would become final; the 
veteran failed to respond or file an appeal.  

The veteran's primary allegation concerning CUE in the March 
21, 1960 and March 23, 1962 rating decisions is that the RO 
failed to correctly follow the controlling regulation in 
effect at that time for stabilization of disability 
evaluations.  In this regard, it is argued that the VA 
psychiatric examinations considered by the RO in reducing the 
veteran's disability rating were less full and complete than 
those of previous VA psychiatric examinations.  Furthermore, 
it was alleged that the veteran's disability rating was 
reduced twice based on the findings of single VA 
examinations.  Thus, it is contended that the reduction of 
the veteran's disability rating for anxiety reaction in the 
March 21, 1960 and March 23, 1962 rating decisions was in 
error.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  However, if the evidence establishes clear and 
unmistakable error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a).  

The Court has addressed the question of determining when 
there is CUE present in a prior decision.  In Russell v. 
Principi, 3 Vet. App. 310 (1992), the Court propounded a 
three-pronged test to determine whether CUE was present in a 
prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, the outcome would have been manifestly changed 
at the time it was made; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Id. at 313-
14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 
1999).  The Court has also stated that CUE is a type of error 
in which reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and/or evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See, e.g., 38 C.F.R. § 20.1403(d) (2007).  The Court has held 
that allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 
44.  In addition, the Court has held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994) (VA's breach of duty to assist caused incomplete 
record but not incorrect record).  

In this case, as noted above, the veteran's representative 
has contended that the reduction of the veteran's disability 
rating in 1960 and 1962 was contrary to the law that existed 
at that time.  In this regard, the representative has cited 
to 38 C.F.R. § 3.344, which concerns stabilization of 
disability evaluations.  The Board notes that at the time of 
the March 21, 1960 rating decision, the applicable regulation 
governing the stabilization of disability evaluations was 
codified at 38 C.F.R. § 3.172 (1956).  The Board notes that 
38 C.F.R. § 3.172 is the predecessor to the current 38 C.F.R. 
§ 3.344.  The applicable provisions of 38 C.F.R. § 3.172 are 
as follows,

. . . it is essential that the entire record of 
examinations and the medical-industrial history be 
reviewed to ascertain whether the recent 
examination is full and complete, including all 
special examinations indicated as a result of 
general examination and the entire case history. . 
. . Examinations less full and complete than those 
on which payments were authorized or continued will 
not be used as a basis of reduction.  The type of 
disease and the relationship between the former 
diagnosis and findings and the new diagnosis and 
findings must be closely examined.  Ratings on 
account of diseases subject to temporary or 
episodic improvement, [to include psychoneurosis] 
will not be reduced on any one examination, except 
in those instances where all the evidence of record 
clearly warrants the conclusion that permanent 
improvement of physical or mental condition has 
been demonstrated. . . . 

Even though material improvement in the physical or 
mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it 
reasonably certain that the improvement will be 
permanent and can be maintained under the ordinary 
conditions of life, i. e., while employed, or, if 
unemployed, while actively seeking employment. . . 
. If, after according due consideration to all the 
evidence developed . . . doubt remains, the rating 
agency will continue the rating in effect . . . 

38 C.F.R. § 3.172(a), (b).  

At the time of the March 23, 1962 rating decision, the 
regulatory provisions governing stabilization of disability 
evaluations were codified under a new section, 38 C.F.R. 
§ 3.344 (1962 Supp.).  The Board notes that 38 C.F.R. § 3.344 
is essentially a restatement of 38 C.F.R. § 3.172, except 
that the language in 38 C.F.R. § 3.172 concerning the 
permanency of improvement had been removed.  In this respect, 
the amended language codified at 38 C.F.R. § 3.344 is as 
follows, 

Ratings on account of diseases subject to temporary 
or episodic improvement [which includes 
psychoneurotic reaction], will not be reduced on 
any one examination, except in those instances 
where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated. . . . Moreover, though material 
improvement in the physical or mental condition is 
clearly reflected, the rating agency will be 
considered [sic] whether the evidence makes it 
reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  

The Board finds in this case that both 38 C.F.R. § 3.172 and 
38 C.F.R. § 3.344 allow for a reduction in a disability 
rating in circumstances where the medical evidence supports 
such a reduction.  Hence, any reduction requires evaluation 
or weighing of the medical evidence by the RO.  As noted 
above, findings from the October 1952 and June 1954 VA 
examinations reflect very little, if any, manifestations of 
the veteran's service-connected psychiatric disability.  
Likewise, the report of February 1960 VA psychiatric 
examination also revealed a lack of any apparent symptoms of 
disability as did the report of February 1962 VA psychiatric 
examination.  Furthermore, it would appear that based on the 
report of either the October 1952 or the June 1954 VA 
examinations, and the lack of symptoms reported in those 
examinations, there was a basis for a reduction in the 
veteran's disability rating at those times.  However, it was 
not until after the veteran was evaluated six years later in 
February 1960, at which time there was again an apparent lack 
of any symptoms of disability, that a reduction was proposed.  
Thus, the evidence in the claims folder at the time of these 
decisions support the conclusion that the RO's reductions in 
1960 and 1962 were not based on only one psychiatric 
examination as compared to the cumulative findings over an 8-
10 year period beginning with the October 1952 VA 
examination.  Furthermore, the Board finds nothing about the 
VA psychiatric examinations conducted in February 1960 and 
February 1962, or their findings, that make them any less 
sufficient (i. e., less full and complete) for rating 
purposes as compared to previous VA psychiatric examinations.  
Both examinations documented the veteran's complaints and 
reflected findings on mental status evaluation.

Here, implicit in the argument advanced by the veteran that 
the RO failed to properly follow either 38 C.F.R. § 3.172 or 
38 C.F.R. § 3.344, in its March 21, 1960 and March 23, 1962 
rating decisions, respectively, is a challenge of the RO's 
evaluation of the medical evidence at those times that 
ultimately led to its finding that reductions were warranted 
under the regulations.  Such allegation or argument can never 
rise to the stringent definition of clear and unmistakable 
error.  Additionally, while the veteran has relied on 
statements made by the VA examiner who evaluated him in 
December 2005, to support his claims of CUE, as noted above, 
CUE in a prior rating decision is based on the law and 
evidence at the time of the rating decision being challenged.  
Thus, the VA examiner's opinions have no bearing on the 
veteran's CUE claims.  

The Board also finds of interest in this case is that while 
the veteran has claimed that symptoms of his anxiety 
neurosis/reaction reappeared shortly after the February 1962 
VA examination and have continued to the present day, the 
veteran failed to file a claim for an increased (compensable) 
rating for his service-connected anxiety neurosis/reaction 
for some 43 years following the March 23, 1962 rating 
decision.  The Court has held that the duty to assist is not 
a one-way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Thus, if the veteran did experience an 
increase in symptoms of his service-connected psychiatric 
disability following the reduction of his award in the March 
23, 1962 rating decision, he had a duty to file a claim for 
compensation benefits.  

Therefore, for the reasons discussed above, the Board finds 
the March 21, 1960 and March 23, 1963 rating decisions cannot 
be the subject of a claim of CUE.  Therefore, 38 C.F.R. § 
3.105(a) provides no basis for assignment of an earlier 
effective date in this case.  

Otherwise, a review of the record reflects no information or 
medical evidence between the March 23, 1962 rating decision, 
which became final, and September 27, 2005, that could be 
construed as a claim pursuant to which a 50 percent rating 
for service-connected anxiety reaction could be granted.  In 
fact, nothing has been added to the claims file between these 
two dates.  Under these circumstances, the Board must 
conclude that there is no basis to warrant an effective date 
earlier than September 27, 2005 for a 50 percent rating for 
service-connected anxiety reaction, and the claim must be 
denied.  38 C.F.R. § 3.400(o)(2).  The governing legal 
authority is clear and specific, and VA is bound by it.  




ORDER

An effective date prior to September 27, 2005, for the award 
of an increased disability rating of 50 percent for service-
connected anxiety reaction, to include on the basis of CUE, 
is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


